Exhibit 10.26

 

SECOND AMENDMENT

TO THE

CAREMARK RX, INC. 1994 STOCK INCENTIVE PLAN

(FORMERLY THE MEDPARTNERS, INC.

1994 STOCK INCENTIVE PLAN)

 

This Second Amendment to the Caremark Rx, Inc. 1994 Stock Incentive Plan
(formerly the Medpartners, Inc. 1994 Stock Incentive Plan) (the “Plan”) to be
effective as of January 12, 2001.

 

WITNESSETH:

 

WHEREAS, Caremark Rx, Inc. (the “Company”) currently sponsors and maintains the
Caremark Rx, Inc. 1994 Stock Incentive Plan (formerly the Medpartners, Inc. 1994
Stock Incentive Plan) (the “Plan”); and

 

WHEREAS, Section 14 of the Plan grants the Compensation Committee of the Board
the power at any time to amend the Plan, and the Compensation Committee now
wishes to amend the Plan to modify the vesting provisions for options granted
under the Plan on and after January 12, 2001;

 

NOW, THEREFORE, the Plan is hereby amended as indicated below:

 

1.

 

Section 7(i) of the Plan is amended effective as of January 12, 2001, to read as
follows:

 

(i) Vesting of Options. Except as set forth by the Committee in the applicable
Stock Option Agreement, Options granted under the Plan shall vest and become
exercisable as follows:

 

(i) 34% of the Options shall vest on the Date of Grant;

 

(ii) 33% of the Options granted shall vest on each of the first anniversary and
second anniversary of the

 

Second Amendment to the

Caremark Rx, Inc. 1994 Stock Incentive Plan

Page 1



--------------------------------------------------------------------------------

Date of Grant; provided, however, that for Options granted prior to January 12,
2001, if during the first year after the Date of Grant, the stock price of the
Common Stock closes at or above $12.00 (or such other price as determined by the
Committee and set forth in the applicable Stock Option Agreement) for any twenty
(20) out of thirty (30) consecutive trading days, the 33% of the Options due to
vest on the first anniversary of the Date of Grant shall vest immediately at the
end of such 20th day, and provided, however, that for Options granted prior to
January 12, 2001, if during the second year after the Date of Grant, the stock
price of the Common Stock closes at or above $18.00 (or such other price as
determined by the Committee and set forth in the applicable Stock Option
Agreement) for any twenty (20) out of thirty (30) consecutive trading days, the
33% of the Options due to vest on the second anniversary of the Date of Grant
shall vest immediately at the end of such 20th day.

 

2.

 

The name of the Plan is changed effective as of January 12, 2001 from the
Medpartners, Inc. 1994 Stock Incentive Plan to the Caremark Rx, Inc. 1994 Stock
Incentive Plan. All references in any Company documents to the Medpartners, Inc.
1994 Stock Incentive Plan shall, after January 12, 2001, be a reference to the
Caremark Rx, Inc. 1994 Stock Incentive Plan.

 

3.

 

All other provisions of the Plan not inconsistent herewith are hereby confirmed
and ratified.

 

Approved by the Board of Directors by resolutions on January 12, 2001.

 

Second Amendment to the

Caremark Rx, Inc. 1994 Stock Incentive Plan

Page 2